

Media and Marketing Services Agreement


This MEDIA AND MARKETING SERVICES AGREEMENT (this “Agreement”) is dated as of
March ___, 2009, to be effective as of March 1, 2009 (the “Effective Date”) by
and between CyberDefender Corporation, a California corporation
(“CyberDefender”), and GR Match, LLC, a Delaware limited liability company
(“GRM”).  GRM and CyberDefender may each be referred to herein as a “Party” and,
collectively, as the “Parties.”


WHEREAS, CyberDefender currently advertises, markets and sells via the Internet
a line of antivirus and Internet security products which includes, but is not
limited to, those products commonly referred to as CyberDefender Early Detection
Center, CyberDefender Registry Cleaner, CyberDefenderULTIMATE 2008,
CyberDefenderCOMPLETE 2008, CyberDefender Identity Protection Services,
MyIdentityDefender Toolbar, and CyberDefenderFREE (collectively, the
“CyberDefender Products”);


WHEREAS, GRM has expertise in advising companies in direct response media
campaigns, including radio and television direct response commercials, to
promote various products and services, and in the purchasing of media time in
connection with the foregoing; and


WHEREAS, CyberDefender desires to receive from GRM, and GRM desires to provide
to CyberDefender, certain media purchasing, production, advertising and
marketing services in connection with the advertising, marketing, sale and
distribution of the CyberDefender Products on the terms and conditions set forth
herein.


NOW THEREFORE, in consideration of the foregoing premises and the respective
agreements, covenants, representations, warranties and conditions herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1.           Services; Responsibilities of Parties.


1.1         GRM Services. During the Term (as defined below), GRM shall provide
the following services (collectively, the “GRM Services”) in connection with the
advertising, marketing and sale of the CyberDefender Products:
 
(i)           Manage and purchase media time on CyberDefender's behalf for
airing of television and radio direct response advertising of the CyberDefender
Products as reasonably determined by GRM and in accordance with the budget
requirements set forth in Section 2.1 below, taking into account for any
particular media the track record of success of such media for similar direct
response advertising campaigns (collectively, the “Media
Campaign”).  Notwithstanding anything herein to the contrary, GRM may, and
CyberDefender may cause GRM to, pause, modify or indefinitely suspend the
purchase of media time at any time upon prior notice to and after consultation
with the other; provided, however, that (i) in the event that CyberDefender
causes GRM to pause or suspend its purchase of media time hereunder upon written
notice to GRM, the Term (as defined below) shall be automatically extended as
provided in Section 5.1 and (ii) in the event that GRM elects, upon written
notice to CyberDefender, to pause or suspend its purchase of media time
hereunder for any reason other than based on a breach or default under this
Agreement by CyberDefender, then CyberDefender may elect to purchase media on
its own until such time that GRM elects to resume purchasing media hereunder.

 
1

--------------------------------------------------------------------------------

 
 
(ii)          Create, develop, and/or produce (or cause a third party reasonably
acceptable to CyberDefender to create, develop, and/or produce) television and
radio direct response commercials (“Commercials”) in connection with the
advertisement and marketing of the CyberDefender Products.


(iii)         Provide such other production, advertisement and marketing
services as agreed to by the Parties in writing from time to time during the
Term.


 
1.2
CyberDefender’s Responsibilities.  During the Term, CyberDefender shall:



(i)           License to GRM the right to use the CyberDefender Marks (as
defined below) in accordance with the terms and conditions of Section 7.3 below
in connection with GRM’s provision of the GRM Services.


(ii)         No later than fifteen (15) days prior to the commencement of each
month, provide the GRM Representative with a detailed monthly forecast of sales
and expenses in connection with the CyberDefender Products (a “Monthly
Forecast”), in a format mutually agreed to by the Parties.  The Parties
acknowledge that GRM’s ability to perform the GRM Services in a timely and
effective manner is contingent upon GRM’s timely receipt of the Monthly
Forecast.


(iii)        Be responsible for all aspects of running the day to day business
of CyberDefender in connection with the advertisement, marketing, sale and
distribution of the CyberDefender Products, including, without limitation,
managing and operating all inbound call centers, product fulfillment, customer
services, and all other aspects of the day to day operations of CyberDefender's
business.


(iv)        Promptly notify the GRM Representative (as defined below) of any
inquiries or notices received by CyberDefender or any of its employees, agents
or representatives from any governmental entity or agency, state attorney
general or governmental investigative body, or of any notices of actual third
party suits or claims, relating to the CyberDefender Products or CyberDefender's
advertising, marketing, sale or distribution thereof, and deliver a copy of any
written correspondence relating thereto, or a summary of any oral inquiry or
notice, to the GRM Representative no later than five (5) business days following
CyberDefender’s receipt of such correspondence or inquiry.


(v)         At the written request of GRM, apply for, register, and maintain
new, separately identifiable Internet website addresses and domain names which
will be exclusively used to receive and process orders of CyberDefender Products
from customers who respond to the Commercials and any other applicable
advertisements included in the Media Campaign (collectively, the “DR
Websites”).  CyberDefender shall not, and shall cause its employees and agents
and representatives not to, engage in any activities which would cause orders
from customers who respond to the Commercials or any other applicable
advertisements included in the Media Campaign to be diverted to any Internet
websites or other channels of order intake or processing other than the DR
Websites.

 
2

--------------------------------------------------------------------------------

 
 
(vi)        As soon as reasonably practicable following the execution hereof,
but in no event later than forty five (45) days following the execution hereof,
CyberDefender shall apply for and establish a merchant services account with
Lidle Merchant Services (the “Merchant Services Account”).  CyberDefender
acknowledges and agrees that, following the establishment of the Merchant
Services Account, it shall cause all proceeds from all credit card sales (or any
sales by any other electronic form of payment) of CyberDefender Products which
are made via the DR Websites to be processed through the Merchant Services
Account and agrees that it shall not, and shall cause its employees and agents
and representatives not to, engage in any activities which would cause such
sales of CyberDefender Products which are made via the DR Websites to be
processed other than through the Merchant Services Account.  CyberDefender
agrees that it shall provide all documents, filings and information as
reasonably requested by Lidle Merchant Services to establish and maintain the
Merchant Services Account throughout the Term.


 
1.3
Other Provisions Affecting the GRM Services.



(i)           GRM shall designate one (1) representative reasonably acceptable
to CyberDefender who shall serve as the primary point of contact for
CyberDefender in dealing with GRM in matters referring or relating to the GRM
Services (the “GRM Representative”). The GRM Representative shall be available
to CyberDefender during GRM’s normal business hours.  The initial GRM
Representative shall be Boris Shimanovsky.  GRM may change its GRM
Representative at any time upon prior written notice to CyberDefender.


(ii)         CyberDefender shall designate one (1) representative reasonably
acceptable to GRM who shall serve as the primary point of contact for GRM in
dealing with CyberDefender in matters referring or relating to the GRM Services
(the “CyberDefender Representative”).  The CyberDefender Representative shall be
responsible for issuing all consents or approvals and making all requests on
behalf of CyberDefender. The initial CyberDefender Representative shall be Gary
Guseinov.  CyberDefender may change its CyberDefender Representative at any time
upon prior written notice to GRM.


(iii)        GRM and CyberDefender shall mutually determine all content and
other creative aspects of the Commercials; provided, however, that GRM shall
have final approval over the amounts of all costs and expenditures incurred by
GRM in connection with the creation, development and/or production of the
Commercials.  Until the Parties are able to mutually agree on the content of a
particular Commercial, GRM shall have no obligation to produce, revise, edit
and/or otherwise modify, as the case may be, such Commercial and/or manage and
purchase media time for such Commercial.
 
 
3

--------------------------------------------------------------------------------

 

1.4         Exclusivity.  During the Term, GRM shall be the exclusive provider
for CyberDefender of all media purchasing and direct response production
services comprising the GRM Services, and, except as provided in Section 1.1(i),
CyberDefender shall not carry out such services on its own or obtain such
services from any other Party without the prior written consent of GRM.


1.5         Board of Directors Seat.  On the ninety-first (91st) day following
the execution of this Agreement, CyberDefender’s Board of Directors shall
appoint a representative of GRM, as selected by GRM and reasonably acceptable to
CyberDefender, to CyberDefender's Board of Directors (the “GRM Director”),
unless a Party has delivered a notice of termination pursuant to Section 5.2
prior to such date, in which case there shall be no GRM Director.  CyberDefender
hereby acknowledges and agrees that it shall approve, execute, deliver and file,
and shall cause its shareholders and Board of Directors, as the case may be, to
approve, execute, deliver and file, any consents, amendments, filings, or other
agreements or documents necessary to cause the GRM Director to be appointed to
CyberDefender's Board of Directors as provided above.  CyberDefender hereby
acknowledges and agrees that the GRM Director (or any successor GRM Director
designated by GRM in its sole discretion) shall, subject to and in accordance
with CyberDefender’s articles of incorporation, bylaws and applicable law or
regulation, continue to serve on CyberDefender's Board of Directors throughout
the Term and thereafter so long as, and only so long as, GRM owns Common Stock,
no par value, of CyberDefender (“Common Stock”), or holds warrants which grant
GRM the right to purchase Common Stock of CyberDefender (whether vested or
unvested), which collectively constitute at least five percent (5%) of
CyberDefender’s issued and outstanding Common Stock on a fully diluted
basis.  CyberDefender agrees to enter into an indemnification agreement with the
GRM Director on terms reasonably satisfactory to GRM indemnifying the GRM
Director for any losses, damages or other expenses incurred by the GRM Director
relating to or arising out of the GRM Director's performance of services as a
member of CyberDefender's Board of Directors.


2.           Media Placement Costs; Payment Obligations.


2.1         Budgeted Media Placement Costs.  Not later than fifteen (15) days
prior to the beginning of each month, CyberDefender shall deliver to GRM a
budget which sets forth the aggregate maximum dollar amount that GRM shall
expend on media placement (“Media Placement Costs”), for radio and television
direct response advertising for the following month (the “Monthly Media
Budget”); provided, however, that GRM shall have the option, in its sole
discretion, to advance less than the amount of Media Placement Costs set forth
in any Monthly Media Budget.  GRM shall not expend more than the Media Placement
Costs set forth in any Monthly Media Budget, nor shall it expend more than four
hundred thousand dollars ($400,000) in Media Placement Costs during the first
ninety (90) days following the Effective Date, without CyberDefender’s prior
written consent.


2.2         Reimbursement of Media Costs.  GRM shall deliver to CyberDefender
monthly invoices which set forth in reasonable detail (i) the amount of all
actual out of-pocket Media Placement Costs incurred by GRM in connection with
providing the GRM Services during such month (not to exceed the amount of the
Media Placement Costs set forth in the applicable Monthly Media Budget without
CyberDefender's prior written consent) and (ii) an amount equal to two and one
half percent (2.5%) (the “Overhead Expense Reimbursement Percentage”) of such
Media Placement Costs, which represents CyberDefender's allocable share of GRM's
overhead expenses incurred in connection with providing the GRM Services
(collectively, the “Reimbursement Amount”).  CyberDefender shall pay the
Reimbursement Amount to GRM not later than forty five (45) days after its
receipt of the applicable invoice.  

 
4

--------------------------------------------------------------------------------

 
 
2.3         Grant of Security Interest.  As security for CyberDefender's prompt
payment of any amounts owing to GRM under Section 2.2 (the “Payment
Obligations”), as soon as reasonably practicable following the execution hereof,
but in no event later than forty five (45) days following the execution hereof,
subject to the approval of the holders of at least seventy five percent (75%) in
aggregate principal amount of CyberDefender’s 10% Secured Convertible
Debentures, CyberDefender shall grant GRM a security interest and lien in the
any proceeds held in the Merchant Service Account, including, without
limitation, any settlement accounts and/or reserve accounts held in connection
therewith, and any rights to receive credits or payments under any merchant
services agreement or other similar agreement relating to the Merchant Services
Account.  The Parties agree that such security interest shall be evidenced by a
security agreement in the form of and on terms and conditions reasonably
satisfactory to GRM (the “Security Agreement”), which shall be executed by the
Parties not later than forty five (45) days following the execution
hereof.  CyberDefender shall execute, deliver and pay all fees for any
documents, filings, certificates, or agreements necessary in order to create,
perfect, maintain and enforce this security interest.


3.           Warrants; Accelerated Vesting.


3.1         Replacement Warrant.  The Parties acknowledge and agree that, in
consideration of GRM's agreement to create, finance, test, and evaluate certain
radio commercials for the CyberDefender Products, and in accordance with the
terms and conditions of that certain Letter of Intent Agreement, dated as of
October 30, 2008, by and between GRM and CyberDefender (the “Letter of Intent”),
CyberDefender previously issued to GRM a Warrant to Purchase Common Stock, dated
as of November 7, 2008 (the “Original Warrant”), pursuant to which CyberDefender
granted to GRM the right to purchase 1,000,000 shares of Common Stock of
CyberDefender on the terms and conditions set forth therein.  The Parties
acknowledge and agree that they have agreed to modify the terms and conditions
of the Original Warrant.  In furtherance thereof, the Parties acknowledge and
agree that, not later than fifteen (15) business days following the execution
hereof, CyberDefender shall issue to GRM, in replacement of the Original
Warrant, a five-year warrant to purchase, for cash or on a cashless basis,
1,000,000 shares of Common Stock of CyberDefender at an exercise price of $1.25
per share, subject to the terms and conditions of a Warrant to Purchase Common
Stock of CyberDefender in the form of and on terms and conditions substantially
similar to the Original Warrant and such other terms mutually acceptable to
CyberDefender and GRM (the “Replacement Warrant”), and the Original Warrant
shall be cancelled.


3.2         Additional Vested Warrant.  The Parties further acknowledge and
agree that, not later than fifteen (15) business days following the execution
hereof, in consideration of GRM’s agreement to create, develop, and/or produce
television direct response commercials in connection with the advertisement and
marketing of the CyberDefender products, and as contemplated in the Letter of
Intent, CyberDefender shall issue to GRM a five-year warrant to purchase, for
cash only, an additional 1,000,000 shares of Common Stock of CyberDefender at an
exercise price of $1.25 per share, subject to the terms and conditions of a
Warrant to Purchase Common Stock of CyberDefender in the form of and on terms
and conditions mutually acceptable to CyberDefender and GRM (the “Additional
Vested Warrant”).

 
5

--------------------------------------------------------------------------------

 
 
3.3         Media Services Warrant.  The Parties further acknowledge and agree
that, not later than fifteen (15) business days following the execution hereof,
in consideration of the services to be provided by GRM herein, CyberDefender
shall issue to GRM a five-year warrant to purchase, for cash only, an additional
8,000,000 shares of Common Stock of CyberDefender at an exercise price of $1.25
per share, subject to the terms and conditions of a Warrant to Purchase Common
Stock of CyberDefender in the form of and on terms and conditions mutually
acceptable to CyberDefender and GRM (the “Media Services Warrant”).  Subject to
the terms set forth herein, GRM's rights to purchase such shares of Common Stock
of CyberDefender shall vest as follows: One (1) share of Common Stock of
CyberDefender shall vest for each two dollars ($2) of Media Placement Costs
advanced by GRM hereunder.


3.4         Accelerated Vesting.  Any unexpired and unvested rights of GRM to
purchase shares of Common Stock of CyberDefender pursuant to the Media Services
Warrant shall immediately vest in full in the event GRM terminates this
Agreement pursuant to Sections 5.2(i) or (ii) or in the event CyberDefender
terminates this Agreement pursuant to Section 5.2(iii).


4.           Gross Revenue Renewal Royalty


4.1         Royalty.


CyberDefender acknowledges and agrees that in the event that (i) the average
closing price of CyberDefender’s Common Stock as reported by Bloomberg LP for
the twenty (20) trading days preceding January 1, 2010 is not at least three
dollars ($3.00) per share (as adjusted for any splits, subdivisions or
combinations of shares), or (ii) Common Stock of CyberDefender is not publicly
traded on any stock exchange or over the counter market as of December 31, 2009,
CyberDefender shall pay a royalty (the “Royalty”) to GRM in an amount equal to
twenty percent (20%) of “Gross Renewal Revenue.”  “Gross Renewal Revenue” means
the aggregate gross revenue, net of refunds and chargebacks, earned by
CyberDefender as a result of renewals and/or re-orders of any CyberDefender
Products by CyberDefender customers who both (i) became customers of
CyberDefender during the period commencing as of the Effective Date and expiring
as of the earlier of (A) the expiration or earlier termination of this Agreement
or (B) the date following January 1, 2010 upon which the average closing price
of CyberDefender’s Common Stock as reported by Bloomberg LP for the twenty (20)
trading days preceding such date is at least five dollars ($5.00) per share (as
adjusted for any splits, subdivisions or combinations of shares) and (ii)
initially purchased any CyberDefender Product via any of the DR Websites.


4.2           Payment.  If the Royalty to GRM is triggered pursuant to Section
4.1, CyberDefender shall pay the Royalty to GRM in arrears on a monthly basis,
with each payment to be made no later than fifteen (15) days following the end
of each month for which any Royalty is due (the “Royalty Payment Date”).

 
6

--------------------------------------------------------------------------------

 


4.3         Royalty Statements; Audit Rights.


(i)           Simultaneously with CyberDefender's delivery of each Royalty
payment, CyberDefender shall provide GRM with reasonably detailed accounting
statements showing CyberDefender's Gross Renewal Revenue for the preceding month
and the calculation of the Royalty payment for such month (the “Royalty
Statements”).  An executive officer of CyberDefender shall certify, to his
knowledge, the accuracy of each Royalty Statement.  At any time within one (1)
year after receiving an applicable Royalty Statement, GRM may review, copy, and
examine (a “Royalty Examination”) CyberDefender’s books and records kept in
connection with the Business, including, without limitation, records of all
CyberDefender Product sales made via any of the DR Websites (but no more than
twice each fiscal year) to determine the accuracy of such Royalty Statement by
providing CyberDefender with at least fifteen (15) calendar days prior written
notice of such requested Royalty Examination (the “Royalty Examination Notice”),
which notice shall specify the particular Royalty Statement(s) which will be
examined.  Any Royalty Examination conducted by GRM shall be conducted during
normal business hours at the place where CyberDefender’s applicable books and
records are maintained and at GRM's sole cost and expense (subject to paragraph
(ii) below) and shall not unreasonably interfere with CyberDefender’s regular
business operations.


(ii)           Both Parties agree to resolve any dispute in connection with the
calculation of the Royalty payments in accordance with Section 18 below.  If
CyberDefender fails to dispute the results of any Royalty Examination in writing
within ten (10) business days of its receipt of such results, it shall be deemed
to have accepted the results of such Royalty Examination.  If any (1) Royalty
Examination which has been accepted by CyberDefender, or (2) resolution of any
dispute in connection with the calculation of the Royalty payments in accordance
with Section 18 below determines that the amount of Royalty payments that GRM is
owed for the applicable month is greater than the amount of Royalty payments
that CyberDefender has actually paid to GRM, then CyberDefender shall pay GRM
such amount of unpaid Royalties within seven (7) business days of the final
determination of such amount.  If the amount by which CyberDefender has
underpaid Royalties for any period exceeds five percent (5%) of the amount of
Royalties actually paid to GRM with respect to such month, CyberDefender shall
reimburse GRM for its reasonable out-of-pocket costs incurred in connection with
GRM’s Royalty Examination plus interest on the amount of the underpaid Royalties
at an interest rate equal to the "LIBOR Rate" (as defined below) (at the time of
such payment) from the time such underpaid Royalties became due until the date
that such payments are made.  The "LIBOR Rate" shall mean the three month London
Interbank Offered Rate as published in the "Money Rates" column of The Wall
Street Journal, or any successor index or publication.  The LIBOR Rate shall be
adjusted on the first day of each month based on any change in the LIBOR Rate as
of the last business day immediately preceding the first day of such month.


4.4         Survival of Royalty Obligations.  CyberDefender’s obligation to make
any Royalty payments shall survive the expiration or termination of this
Agreement.

 
7

--------------------------------------------------------------------------------

 


5.           Term/Termination; Breach of Payment Obligations.


5.1         Term.  Subject to any termination rights set forth herein, the term
(the “Term”) of this Agreement shall commence upon the Effective Date and
continue until August 31, 2010 unless earlier terminated in accordance with the
provisions of this Agreement  (the “Termination Date”); provided, however, that
in the event CyberDefender causes GRM to pause or suspend its purchase of media
time hereunder as contemplated in Section 1.1(i), the Term shall be
automatically extended such period of time equal to the period of time which
CyberDefender causes GRM to pause or suspend such media purchasing.


5.2         Termination.  This Agreement may be terminated prior to the end of
the Term under the following circumstances and as provided elsewhere herein:


(i)           By either Party, if the other Party breaches any provision of this
Agreement or defaults in the performance of any obligation hereunder, unless
such breach or default is cured within fifteen (15) business days following
receipt of written notice thereof from the non-breaching Party; provided,
however, that if such breach is not capable of being cured within fifteen
(15) business days, the breaching Party shall have the right to cure such breach
after the expiration of the fifteen (15) business day period so long as the
breaching Party has commenced commercially reasonable efforts to cure such
breach within such fifteen (15) business day period (except that in the event
CyberDefender breaches its Payment Obligations three (3) times and timely cures
such breaches, any subsequent breach of CyberDefender’s Payment Obligations
shall not be subject to cure, and GRM shall have the right to immediately
terminate this Agreement upon such subsequent breach).


(ii)          Immediately by either Party upon (a) the discontinuance,
dissolution, liquidation and/or winding up of the other Party’s business or (b)
the making, by the other Party, of any general assignment or arrangement for the
benefit of creditors; the filing by or against the other Party of a petition to
have it adjudged bankrupt under bankruptcy or insolvency laws, unless such
petition shall be dismissed or discharged within sixty (60) days; the
appointment of a trustee or receiver to take possession of all or substantially
all of such Party’s assets, where possession is not restored to the appropriate
party within thirty (30) days; or the attachment, execution or judicial seizure
of all or substantially all of the other Party’s assets where attachment,
execution or judicial seizure is not discharged within thirty (30) days.


(iii)         By either Party for any reason by giving the non-terminating Party
written notice of the termination at least thirty (30) days prior to the
effective date of termination.


(iv)        By GRM upon five (5) days written notice to CyberDefender in the
event that the average Media Placement Costs for any three (3) consecutive
months during the Term starting ninety (90) days from the Effective Date (as set
forth in the Monthly Media Budget) are less than two hundred fifty thousand
dollars ($250,000) per month.


5.3           Effect of Termination. Upon the expiration or earlier termination
of this Agreement:

 
8

--------------------------------------------------------------------------------

 


(i)           GRM shall immediately cease purchasing any additional media time
on CyberDefender's behalf and take commercially reasonable and appropriate
action to cease all third party work in connection with the GRM Services.


(ii)         GRM shall deliver a final invoice which sets forth the amount of
Media Placement Costs actually incurred by GRM from the date of the last invoice
to the effective date of termination and any Media Placement Costs which GRM is
contractually obligated to incur as of the Termination Date, and CyberDefender
shall within fifteen (15) days thereafter pay to GRM all sums set forth in such
invoice and any other sums due and owing GRM as of the effective date of
termination.


(iii)        Except as otherwise provided in Section 3.4, any unexpired and
unvested rights of GRM to purchase shares of Common Stock of CyberDefender
pursuant to the Media Services Warrant shall terminate.


(iv)        Each Party shall return or destroy (with a certificate of
destruction to the other Party, if such other Party so requests) any and all
Confidential Information of the other Party in its possession or control.


(v)         GRM shall retain ownership of any and all intellectual property
created, produced, developed, or otherwise acquired by GRM or any third parties
acting on GRM’s behalf hereunder, relating to the GRM Services, including,
without limitation, all rights related to the Commercials (“GRM Work Product”);
provided, however, that GRM shall not use any trademarks or other intellectual
property of CyberDefender which may be included in such GRM Work Product without
CyberDefender's prior written consent.  All rights granted by CyberDefender to
GRM under this Agreement shall terminate effective as of the date of expiration
or termination (other than GRM’s rights under Sections 2.3, 3, and 4).  Except
as otherwise provided in Section 7.2, upon the expiration or termination of this
Agreement, CyberDefender shall have no right to use or otherwise exploit the GRM
Work Product without GRM's prior written consent, which consent GRM may withhold
in its sole discretion.


5.4           Breach of Payment Obligations.  In addition to any other remedies
granted to GRM herein or otherwise provided by law, in the event CyberDefender
breaches its Payment Obligations and fails to cure such breach within fifteen
(15) days of written notice from GRM (provided, however, that in the event
CyberDefender breaches its Payment Obligations three (3) times and timely cures
such breaches, it shall not be entitled to cure any subsequent breaches of its
Payment Obligations):


(i)           the number of warrant shares of Common Stock of CyberDefender
which would otherwise vest during the month of the applicable delinquent payment
shall automatically double; and


(ii)          GRM shall have the right to exercise all rights and remedies under
the Security Agreement.

 
9

--------------------------------------------------------------------------------

 


5.5         Right of First Refusal.  CyberDefender agrees that in the event this
Agreement is terminated by GRM prior to the expiration of the Term in accordance
with Sections 5.2(i), (ii) or (iv) or by CyberDefender in accordance with
Section 5.2(iii), if CyberDefender proposes to procure media purchasing services
similar to the GRM Services from a third party (the “Third Party Services”)
during the eighteen (18) month period following the Termination Date, then prior
to engaging such third party to provide the Third Party Services, CyberDefender
shall notify GRM in writing of the terms on which such third party has offered
to provide the Third Party Services (the “ROFR Notice”).  For fifteen (15) days
following GRM's receipt of such notice, GRM shall have the option to elect to
provide the Third Party Services to CyberDefender on the terms stated in the
ROFR Notice.  If GRM elects to provide the Third Party Services to
CyberDefender, then CyberDefender and GRM agree to enter into a written media
services agreement with respect to such services and, concurrently with GRM's
commencement of the Third Party Services, CyberDefender shall issue to GRM a
warrant to purchase at least that number of shares of Common Stock of
CyberDefender which remained unvested under the Media Services Warrant as of the
Termination Date (as adjusted for stock splits, reorganizations, etc.), if any,
on the same terms and conditions set forth in the Media Services Warrant
(including, without limitation, vesting in accordance with the same vesting
schedule set forth in the Media Services Warrant).


5.6         Survival.  Sections 1.2(v), 1.5, 3 through 13, 15 through 18 and 24
shall survive termination or expiration of this Agreement.


6.           Confidentiality.


6.1         General Obligations.  Each Party may disclose to the other certain
confidential or proprietary information in connection with the performance of
this Agreement, including without limitation, marketing proposals and plans,
creative designs and concepts, trade secrets and know-how, customer lists,
software, business plans, forecasts, financial documents, customer information,
and other information which the disclosing Party has indicated to the receiving
Party should be treated as confidential or which the receiving Party reasonably
should know is otherwise subject to an expectation of privacy, and which when
provided hereunder, should be treated as confidential (collectively,
“Confidential Information”).  The terms of this Agreement shall not be
considered Confidential Information and will be disclosed by CyberDefender in a
Current Report on Form 8-K filed with the Securities and Exchange Commission
following the execution hereof, to which this Agreement will be attached as an
exhibit.  Each Party shall use the Confidential Information of the other solely
to perform this Agreement, and all Confidential Information shall remain the
sole property of the Party disclosing such information.  Each Party shall hold
the Confidential Information in strict confidence and shall not make any
disclosure of the Confidential Information to anyone without the express written
consent of the other Party, except to employees, consultants, agents,
independent contractors or other representatives to whom disclosure is necessary
to the performance of this Agreement and who have executed a confidentiality
agreement, or are otherwise bound by a similar duty of confidentiality.  Each
Party shall use the same care as it uses to maintain the confidentiality of its
Confidential Information of the same or similar nature, which shall in no event
be less than reasonable care and no less than the level of care required by any
applicable law.  Each Party acknowledges that the remedy at law for any breach
or threatened breach of the provisions of this Section 6 shall be inadequate,
and that each Party, in addition to any other remedy available to it, shall be
entitled to obtain injunctive relief from a court of competent
jurisdiction.  Neither Party shall have any obligation under this Agreement with
respect to any Confidential Information disclosed to it which the Party can
demonstrate was already known to it at the time of its receipt hereunder (other
than as a result of prior disclosure by the other Party); is or becomes
generally available to the public other than by means of the Party's breach of
its obligations under this Agreement; is independently obtained from a third
party whose disclosure violates no duty of confidentiality; or is disclosed
pursuant to applicable law or regulation or by operation of law, provided that
the Party may disclose only such information as is legally required, and
provided further that the Party shall provide reasonable notice to the other
Party of such requirement and a reasonable opportunity to object to such
disclosure.  A Party's obligation to maintain the confidentiality of
Confidential Information shall remain for so long as the information remains
Confidential Information of the other Party.

 
10

--------------------------------------------------------------------------------

 
 
7.           Ownership.


7.1         GRM Work Product.  All GRM Work Product shall be owned by GRM
(subject to any licenses by third parties of intellectual property rights
related thereto).  CyberDefender acknowledges that GRM shall own all right,
title and interest in, to and under the GRM Work Product and that CyberDefender
shall not acquire any proprietary rights therein.


7.2         License to GRM Work Product. Subject to and in accordance with all
of the terms and conditions of this Agreement, including, without limitation,
the provisions of Section 7.4 and the right of GRM to use all GRM Work Product
in connection with the GRM Services, GRM hereby grants to CyberDefender and its
“Affiliates” (as defined below), an exclusive, worldwide, non-transferable
(except to a permitted assignee of CyberDefender's rights under this Agreement)
royalty-free right and license during and following the Term of this Agreement
(except as otherwise provided below) to copy, abridge, edit, translate, modify,
perform, display, broadcast and distribute, through any and all mediums and
channels of distribution, whether now know or hereinafter discovered, including
without limitation, via broadcast, cable and satellite television, radio and via
the Internet, any and all GRM Work Product solely in order to promote, market
and advertise the CyberDefender Products.  The rights granted pursuant to this
Section 7.2 shall terminate upon (i) the termination of this Agreement in the
event that GRM terminates this Agreement pursuant to Section 5.2(iv) and all of
GRM’s rights to purchase shares of Common Stock of CyberDefender pursuant to the
Media Services Warrant are not fully vested as of such termination or (ii) the
expiration of the Term in the event that all of GRM’s rights to purchase shares
of Common Stock of CyberDefender pursuant to the Media Services Warrant are not
fully vested as of such expiration.  GRM shall deliver the GRM Work Product to
CyberDefender in such form or other media as is reasonable acceptable to
CyberDefender at CyberDefender’s sole cost and expense.



 
11

--------------------------------------------------------------------------------

 

7.3         License to CyberDefender Marks. Subject to and in accordance with
all of the terms and conditions of this Agreement, CyberDefender hereby grants
to GRM a non-exclusive, nontransferable (except to a permitted assignee of GRM's
rights under this Agreement), limited, royalty free license during the Term of
this Agreement to utilize (i) CyberDefender's trademarks, service marks and
logos listed on Exhibit “E” attached hereto and made a part hereof (as may be
updated by the Parties from time to time), (ii) the domain names, website
addresses, websites and URL's of the DR Websites (including any content
thereof), and (iii) any trademarks, service marks and/or logos created by GRM on
CyberDefender's behalf in connection with the GRM Services (collectively, the
“CyberDefender Marks”) in connection with GRM's performance of the GRM
Services.  Notwithstanding the foregoing, GRM shall not use or permit its
employees, agents or representatives to use any of the CyberDefender Marks in a
manner not in connection with GRM’s performance of the GRM Services without the
prior written consent of CyberDefender. GRM acknowledges that CyberDefender owns
all right, title and interest in, to and under the CyberDefender Marks and that
GRM shall not acquire any proprietary rights therein. Any use by GRM and/or
GRM's employees, agents or representatives of the CyberDefender Marks and all
goodwill associated therewith shall inure to the benefit of CyberDefender.


7.4         GRM Marks. CyberDefender acknowledges and agrees that it shall not
use (i) the name of GRM or any of its members or Affiliates, or any derivations
thereof, (ii) any trademarks, service marks or any other intellectual property
of GRM or any of its members or Affiliates, or (iii) the names, images,
likenesses, biographical information or other references to any principals of
GRM or its Affiliates, without the prior written consent of GRM, except pursuant
to CyberDefender’s disclosure obligations under applicable Federal securities
laws.


7.5        Affiliate. As used in this Agreement, an “Affiliate” means an
individual, corporation, limited liability company, partnership, trust or other
entity that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, GRM or
CyberDefender, as the case may be.


8.           Representations, Warranties and Covenants.


8.1         Both Parties.  Each Party represents and warrants to the other Party
that: (a) it is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization; (b) it has full power
and authority to execute, deliver and perform its obligations under this
Agreement; and (c) this Agreement is a valid and binding obligation of such
Party and enforceable against such Party in accordance with its terms except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other laws of general application relating to or
affecting the enforcement of creditors' rights generally.


8.2         CyberDefender.  CyberDefender represents, warrants, covenants and
agrees, as follows:


(i)           it has not entered into any oral or written contract or
negotiations with any third party which would impair the rights granted to GRM
under this Agreement, or limit the effectiveness of this Agreement, nor is
it aware of any claims or actions which may limit or impair any of the rights
granted to GRM hereunder; provided, however, the security interest contemplated
by Section 2.3 hereunder is subject to approval by the holders of at least
seventy five percent (75%) in aggregate principal amount of CyberDefender 10%
Secured Convertible Debentures.

 
12

--------------------------------------------------------------------------------

 


(ii)         all trademarks, logos, copyrights, materials and work product
provided by CyberDefender to GRM or otherwise used by CyberDefender in
connection with the Media Campaign (which is not created or provided by GRM
under this Agreement) are owned by, and/or exclusively licensed to CyberDefender
and do not infringe or violate any copyrights, trademarks, trade secrets,
patents or other proprietary rights of any kind belonging to any third party or
violate any right of privacy, right to publicity, misappropriate anyone's name
or likeness or contain any defamatory, obscene or illegal material;


(iii)         it has received all necessary rights and releases from third
parties regarding any materials provided by CyberDefender hereunder so that GRM
may use such materials, in whole or in part, in connection with the advertising,
marketing and, promotion of the CyberDefender Products, and in the publishing,
airing and broadcast, as the case may be, of the Advertisements;


(iv)         it has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Security Agreement and to issue
the Replacement Warrant, the Additional Vested Warrant and the Media Services
Warrant;


(v)          the execution of this Agreement and the Security Agreement, and the
issuance of the Replacement Warrant, the Additional Vested Warrant and the Media
Services Warrant does not and will not conflict with or result in (A) a
violation of any provision of the charter, bylaws or similar organizational
documents of CyberDefender or any law applicable to CyberDefender, or (B) a
breach of CyberDefender’s obligations under, any agreement, order, judgment or
decree to which CyberDefender is a party or by which it is bound; provided,
however, the Security Agreement is subject to approval by the holders of at
least seventy five percent (75%) in aggregate principal amount of CyberDefender
10% Secured Convertible Debentures; and


(vi)         it is now and will continue throughout the Term to be in full
compliance with all local, state, and federal laws, rules and regulations
applicable to its business and the advertising, marketing, sale and distribution
of the CyberDefender Products, including without limitation, those of the
Federal Telephone Consumer Protection Act (TCPA), the Federal Consumer Fraud and
Abuse Prevention Act, Federal Trade Commission, the Federal Communications
Commission, Payment Card Industry Data Security Standards, as such may be
amended from time to time, and any other state or federal regulatory agency that
has jurisdiction over CyberDefender’s business activities.


8.3           GRM.  GRM represents, warrants, covenants and agrees, as follows:


(i)           it has not entered into any oral or written contract or
negotiations with any third party which would limit the effectiveness of this
Agreement, nor is it aware of any claims or actions which may limit the
effectiveness of this Agreement;


(ii)          all trademarks, logos, copyrights, included with the GRM Work
Product (other than those related to CyberDefender),  and other related
intellectual property rights used in the GRM Work Product are owned by, and/or
exclusively licensed to, GRM; and

 
13

--------------------------------------------------------------------------------

 
 
(iii)         it has received all necessary rights and releases from third
parties regarding the GRM Work Product (other than those related to
CyberDefender).


9.           Insurance.


9.1         Current Insurance.  CyberDefender represents and warrants that it
currently maintains the following insurance coverage: (i)         Commercial
General liability insurance with a limit $1 million per claim/$5 million annual
aggregate.
 
(ii)           Director’s and Officer’s insurance with a limit of $1 million per
claim/$1 million annual aggregate.


CyberDefender covenants and agrees that it shall maintain the above-referenced
insurance coverage, at its own cost and expense, from the execution date hereof
until it obtains the insurance required under Section 9.2.

 
9.2           Types and Amounts. Not later than ninety (90) days following the
execution hereof, at its own cost and expense, CyberDefender shall obtain and
maintain for the remainder of the Term the following insurance coverage:
 
(i)           Commercial General liability insurance with a limit of not less
than $5 million per claim/$5 million annual aggregate.
 
(ii)          Director’s and Officer’s insurance with a limit of not less than
$5 million per claim/$5 million annual aggregate.


(iii)         Errors and Omissions/Professional Liability including Media
Liability insurance with a limit of not less than $5 million per claim/$5
million annual aggregate.
 
(iv)         Cyberliability insurance with a limit of not less than $5 million
per claim/$5 million annual aggregate.
 
9.3         Policy Requirements.  The insurance companies providing such
insurance required under this Section 9 must have an A.M. Best rating of A-VII
or better and be licensed or authorized to conduct business in all 50 of the
United States. GRM shall have the right to require CyberDefender to obtain the
insurance required under this Section 9 from another insurance carrier in the
event GRM determines that CyberDefender’s then current insurance carrier does
not have an A.M. Best rating of A-VII or better or is not licensed or authorized
to conduct business in all states in which CyberDefender does
business.  CyberDefender shall name GRM as an additional insured on such
insurance policies.  CyberDefender shall provide to GRM within ten (10) business
days after the Effective Date evidence of all insurance required hereunder, and
thereafter at any time any insurance policy covered in this Section 9 is
renewed, or upon request by GRM, during the Term.  The provisions of Section 9
shall not be deemed to limit the liability of CyberDefender hereunder, or limit
any rights that GRM may have including, without limitation, rights of indemnity
or contribution.

 
14

--------------------------------------------------------------------------------

 
 
10.         Indemnification.


10.1       CyberDefender. CyberDefender shall indemnify, defend and hold
harmless GRM, and its members and Affiliates, and their respective officers,
directors, employees and agents from and against any and all third party losses,
damages, injuries, causes of action, claims, demands, expenses (including
reasonable legal fees and expenses), regardless of nature or type of claim,
whether based upon tort, breach of contract, or other third party claims, if and
to the extent arising out of, resulting from, or related to (i) any act,
omission, or default in the performance of obligations of CyberDefender pursuant
to this Agreement or breach of any covenant, agreement, representation or
warranty by CyberDefender under this Agreement; (ii) any materials provided by
CyberDefender or its employees, agents or representatives and used by GRM in any
of the GRM Work Product; (iii) any third party claims relating to the
CyberDefender Products or services rendered hereunder, including but not limited
to the infringement or alleged infringement of the proprietary rights or
intellectual property rights of any third party relating to the CyberDefender
Products; or (iv) any claims or actions arising or resulting from the marketing,
sale, distribution, or use of the CyberDefender Products including, without
limitation, claims or actions relating to any governmental or regulatory
investigations, inquiries, and actions.


10.2       GRM.  GRM shall indemnify, defend and hold harmless CyberDefender and
its Affiliates and their respective officers, managers, members, employees and
agents from and against any and all third-Party losses, damages, injuries,
causes of action, claims, demands and expenses (including reasonable legal fees
and expenses), regardless of nature or type of claim, whether based upon tort,
breach of contract, or other third party claims, if and to the extent arising
out of, resulting from, or related to (i) any act, omission, or default in the
performance of the obligations of GRM pursuant to this Agreement or breach of
any covenant, agreement, representation or warranty by GRM under this Agreement;
or (ii) any materials created or provided by, and used by, GRM in providing the
GRM Services, including without limitation, the GRM Work Product.


10.3       Indemnification Procedures. In the event of a claim for
indemnification based on a third-Party claim, the Party seeking indemnification
agrees to: (i) promptly notify the indemnifying Party of any matters in respect
of which the indemnity may apply and of which the indemnified Party has
knowledge; provided that any failure by the Party seeking indemnification to
provide prompt notice shall not excuse the indemnifying Party of its
indemnification obligation hereunder unless, and solely to the extent that, a
court determines that such failure materially prejudices the indemnifying
Party's ability to defend or settle any such claim; (ii) give the indemnifying
Party full opportunity to control the response thereto and the defense thereof,
including any agreement relating to the settlement thereof, provided that the
indemnifying Party shall not settle any such claim or action without the prior
written consent of the indemnified Party; and (iii) cooperate with the
indemnifying Party, at the indemnifying Party's cost and expense, in the defense
or settlement thereof. The indemnified Party may participate, at its own
expense, in such defense and in any settlement discussions directly or through
counsel of its choice on a monitoring, non-controlling basis. In the event the
indemnifying Party does not assume control of the response and defense of a
claim pursuant to clause (ii) of this Section 10.3, the indemnified Party shall
have the right to assume control of the defense of such claim at the expense of
the indemnifying Party.

 
15

--------------------------------------------------------------------------------

 
 
10.4       Limitation of Liability.  Under no circumstances shall the liability
of GRM or its members and Affiliates, and their respective officers, directors,
employees and agents hereunder exceed, in the aggregate, an amount equal to the
sum of (i) the aggregate amount which GRM has actually received under Section
2.2(ii) as reimbursement for CyberDefender's allocable share of GRM's overhead
expenses incurred in connection with providing the GRM Services, (ii) all
Royalty payments actually received by GRM, and (iii) (A) the amount, if any, by
which the average closing price (as reported by Bloomberg LP) for one (1) share
of Common Stock of CyberDefender for the last five (5) trading days immediately
prior to the date such liability arises exceeds the exercise price set forth in
the Replacement Warrant, the Additional Vested Warrant and/or the Media Services
Warrant (as adjusted for any splits, subdivisions or combinations of shares)
multiplied by (B) the total number of vested shares of Common Stock of
CyberDefender under such warrants as of such date; provided that such limitation
shall not apply in the case of GRM’s gross negligence or willful misconduct.


11.         No Consequential Damages. In no event shall either Party be liable
to the other, whether in contract, tort (including negligence), warranty or
otherwise, for any indirect, incidental, special, consequential, exemplary or
punitive damages (including, without limitation, damages for loss of profits)
arising out of or relating to this agreement. The limitations of liability in
this Section 11 shall not apply to a Party's gross negligence or willful
misconduct.


12.         Use of Media Agencies.  CyberDefender acknowledges and agrees that,
except with the prior written consent of GRM, which consent GRM may withhold in
its sole discretion, during the Term, and for a period of one (1) year
thereafter in the event this Agreement is terminated by GRM in accordance with
Section 5.2(iv), CyberDefender shall not contract with, hire or otherwise use,
and shall cause its Affiliates not to contract with, hire or otherwise use, any
foreign or domestic creative design or media planning or purchasing agencies
(each, a “Media Purchasing Agency”) in connection with CyberDefender's
advertising, marketing, or sale of the CyberDefender Products if GRM has
contracted with, hired or otherwise used such Media Purchasing Agency in
connection with its performance of the GRM Services.  It is the intention of the
Parties that the provisions of this Section 12 be enforced to the fullest extent
permissible under the laws and policies of each jurisdiction in which
enforcement may be sought.  CyberDefender acknowledges that the limitations of
time and scope of activity agreed to in this Section 12 are reasonable and
necessary to protect the legitimate business interests of GRM.


 
16

--------------------------------------------------------------------------------

 

13.         Equitable Relief.  CyberDefender recognizes, acknowledges and agrees
that any remedy at law for CyberDefender's breach of the provisions of Sections
1.4 or 12 would be inadequate.  Accordingly, CyberDefender agrees that if it
breaches, or threatens to breach, any provision of Sections 1.4 or 12, GRM will
have available, in addition to any other right or remedy otherwise available,
the right to preliminary and permanent injunctive relief and other equitable
relief to prevent or curtail any such breach or threatened breach and to
specific performance of any covenant contained herein, in each case without the
proof of actual damage or any bond or similar security being posted, in order
that the breach or threatened breach of such provisions may be effectively
restrained.  CyberDefender further agrees that it will not assert as a claim or
defense in any action or proceeding to enforce any provision hereof that GRM has
or had an adequate remedy at law.  No specification in this Section 13 of a
specific legal or equitable remedy shall be construed as a waiver or prohibition
against the pursuit of other legal or equitable remedies in the event of a
breach or threatened breach of Sections 1.4 or 12.


14.         Complete Agreement; Amendment. This Agreement (i) shall become
effective only upon execution by both Parties, (ii) is, together with the
Exhibits attached hereto, the entire agreement between the Parties regarding the
subject matter hereof, and (iii) supersedes all prior and contemporaneous oral
and written understandings and agreements pertaining thereto, including, without
limitation, the Letter of Intent. No amendment hereto shall be effective unless
in writing and executed by the Parties' authorized representatives.


15.         Assignments. Neither Party shall have the right to assign this
Agreement or any rights or obligations hereunder, in whole or in part, without
the prior written consent of the other Party; provided that either Party may
assign its rights and obligations hereunder by operation of law in a merger or
pursuant to a share exchange involving the transfer of more than fifty percent
(50%) of the outstanding voting power of such Party or in connection with the
sale of all or substantially all of such Party’s assets.


16.         Notice. Any notice, request, payment or other communication under
this Agreement shall be in writing and shall be given or made by physical
delivery, confirmed facsimile, overnight carrier (e.g., Federal Express) or by
U.S. mail, registered or certified mail (postage prepaid, return receipt
requested, as applicable) addressed to the appropriate Party. All such notices
shall be addressed as follows (provided that a Party’s inadvertent failure to
comply with the provisions of this Section 16 shall not be deemed a breach of
this Agreement):
 
If to GRM:
 
GR Match, LLC
   
c/o Guthy-Renker LLC
   
3340 Ocean Park Boulevard, Suite 3000
   
Santa Monica, CA 90405
   
Fax:  310-581-3443
   
Attention: Business Affairs
     
With a copy to:
 
Guthy-Renker LLC
   
3340 Ocean Park Boulevard, Suite 3000
   
Santa Monica, CA 90405
   
Fax:  310-581-3443
   
Attention: General Counsel


 
17

--------------------------------------------------------------------------------

 
 
If to CyberDefender:
             
CyberDefender Corporation
   
617 West 7th Street, Suite 401  
   
Los Angeles, CA 90017
   
Fax: 213-689-8630
   
Attn: Gary Guseinov
     
With a copy to:
             
Richardson & Patel, LLP
   
10900 Wilshire Blvd.
   
Suite 500
   
Los Angeles, CA 90024
   
Fax:  310-208-1154
   
Attn: Kevin Friedmann, Esq.



17.         Applicable Law. This Agreement shall be governed by and construed
under the laws of the State of California, without giving effect to its conflict
of laws principles.


18.         Dispute Resolution.  Except as otherwise provided in this Agreement,
CyberDefender and GRM will attempt in good faith to resolve through negotiation
any dispute, claim or controversy arising out of or relating to this
Agreement.  Either Party may initiate negotiations of any dispute by providing
written notice to the other Party, setting forth the subject of the
dispute.  The recipient of such notice will respond in writing within ten (10)
calendar days with a statement of its position on and recommended solution to
the dispute.  If the dispute is not resolved by this exchange of correspondence,
then representatives of each Party with full settlement authority will meet at a
mutually agreeable time and place within thirty (30) calendar days of the date
of the initial notice in order to exchange relevant information and
perspectives, and to attempt to resolve the dispute.  If the dispute is not
resolved by these negotiations, the matter will be submitted for mediation
administered by the American Arbitration Association (“AAA”) unless otherwise
agreed to by the Parties in writing.  The Parties shall share any fees or
expenses of the mediator.  If the matter is not resolved through mediation, then
the Parties shall be free to avail themselves of any and all legal remedies;
provided that any legal action brought under this Agreement shall be brought in
the state or Federal courts located in the City of Los Angeles, California.  The
prevailing Party in any such action shall be entitled to reimbursement of
reasonable attorneys’ fees and costs.


19.         Titles. Titles of the Sections hereof are for reference only, and
are not a part of nor to be used in construction of the terms and conditions
this Agreement.


20.         Severability.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 
18

--------------------------------------------------------------------------------

 


21.         Independent; No Joint Venture.  GRM and CyberDefender agree that the
relationship between them is that of independent contractors, and not as joint
venturers or partners.  This Agreement is not intended to create any joint
venture or partnership arrangement between the Parties.  Each Party shall be
responsible for the timely payment of all taxes and all withholdings, deductions
and payments required by law with respect to its own operations and income and
shall indemnify and hold the other Party harmless with respect to any loss with
respect to such taxes, withholdings, deductions and payments.


22.         Survival. The representations, warranties, and indemnifications
given by the Parties hereunder shall survive the expiration or termination of
this Agreement.


23.         Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all such
counterparts taken together shall constitute one and the same
Agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or electronic delivery in PDF format shall be as
effective as delivery of a manually executed counterpart of this Agreement and
shall be sufficient to bind the Parties to the terms and conditions of this
Agreement.


24.         Further Assurances.  Each Party shall execute and deliver, or cause
to be executed and delivered, such additional or supplemental certificates,
instruments and documents, and take such other action as reasonably may be
required to more effectively carry out the intention of the Parties and
facilitate the performance of this Agreement.


25.         Public Announcement.  Neither Party shall issue any press release or
public announcement relating to the subject matter or terms of this Agreement or
disclose that the Parties have entered into a business relationship, without the
prior written consent of the other Party; provided, however, CyberDefender shall
duly file with the Securities and Exchange Commission a Current Report on Form
8-K disclosing this Agreement and attaching it as an exhibit thereto.  The
Parties hereto shall use commercially reasonable efforts to develop a joint
communications plan with respect to the subject matter of this Agreement and
each Party shall use its commercially reasonable efforts to ensure that all
press releases and other public statements with respect to the subject matter of
this Agreement shall be consistent with such joint communications plan.


26.         Approvals.  To the extent a Party makes any written request of the
other Party to approve or consent to any actions under this Agreement which
require approval hereunder, the Party receiving such request agrees to respond
in writing to such request within five (5) business days.  Failure of a Party to
timely respond shall be deemed an approval of such request.


27.         Waiver. No failure to exercise and no delay in exercising on the
part of either of the Parties, any right, power or privilege under this
Agreement shall operate as a waiver of it, nor shall any single or partial
exercise of any other right, power or privilege preclude any other or further
exercise of it or the exercise of any other right, power or privilege.

 
19

--------------------------------------------------------------------------------

 


[Remainder of page intentionally left blank]

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties' respective authorized representatives have
signed this Media and Marketing Services Agreement to be effective as of the
Effective Date.


GR Match, LLC,
a Delaware limited liability company
   
By:
/s/ Bennet Van de Bunt  
Name: Bennet Van de Bunt
 
Title: Manager
   
CyberDefender Corporation,
a California corporation
   
By:
/s/ Gary Guseinov  
Name: Gary Guseinov
 
Title: Chief Executive Officer

 
 
21

--------------------------------------------------------------------------------

 